DETAILED ACTION
Status of the Application
	Claims 21-32 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A preliminary amendment cancelling claims 1-20 and adding claims 21-32 as submitted in a communication filed on 3/22/2021 is acknowledged.
Applicant has filed a Request for First Action Interview on 3/22/2021.  However, it is noted that the Full First Action Interview Pilot Program has been discontinued.  The last day for Applicant to file a request to participate in this program was January 15, 2021.  See the information provided in http://ptoweb.uspto.gov/patents/exTrain/fai.html. 

Specification
The first paragraph of the specification is objected to because it does not provide the current status of related applications (e.g., now US Patent No. X). Appropriate correction is required. 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The claims under consideration are directed to a method and not to polynucleotides. Appropriate correction is required. 

Priority
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 119(e) to  provisional application No. 62/108,931 filed on 01/28/2015, and 62/251,548 filed on 11/05/2015.
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 120 or 121 to US application No. 15/008,054 filed on 01/27/2016, 15/493,744 filed on 04/21/2017, 15/679,555 filed on 08/17/2017, 15/845,524 filed on 12/18/2017, 16/670,832 filed on 10/31/2019, and 16/941,130 filed on 07/28/2020.
Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 120 or 121 as follows. The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The disclosures of the prior-filed applications 62/108,931, 62/251,548, 15/008,054, 15/493,744, 15/679,555, 15/845,524, 16/670,832, and 16/941,130 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Upon a cursory review of the specification and related applications, it is noted that there is no disclosure of (a) introduction of a Cpf1 protein into a cell by lipofection, nucleofection, microinjection, biolistics, liposomes, immunoliposomes, polycations, lipid:nucleic acid conjugates, or combinations thereof (claim 31), and (b) a targeting region that comprises  a compound selected from the group consisting of phosphorothioates, chiral phosphorothioates, phosphorodithioates, phosphorotriesters, aminoalkylphosphosphorotriesters, alkylphosphonates, 5'-alkylene phosphonates, chiral phosphonates, phosphinates, phosphoramidates, 3'-amino phosphoramidate, amino alkylphosphoramidates, phosphorodiamidates, thionophosphoramidates, thionoalkylphosphonates, thionoalkylphosphotriesters, selenophosphates, and boranophosphates (claim 32).  Accordingly, claims 31-32 are not entitled to the benefit of the prior applications. The priority date for claims 31 and 32 is the filing date of the instant application, 3/22/2021.  Because this application adds disclosure not presented  in the prior application, it may constitute a continuation-in-part of the prior application and not a divisional as currently stated.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure 

Drawings
The drawings submitted on 3/22/2021 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Objections
Claim 25 is objected to due to the recitation of “protein occurs in cell or in…”.  The term should be amended to recite “protein occurs in a cell or in…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23, 25-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  Claims 21-23, 25-32 are directed in part to a method to modulate the transcription of a gene in a multicellular organism (in vivo), including a human being.  It is noted that simply indicating that the contact between the target DNA molecule with the single polynucleotide and the Cpf1 protein occurs in a cell (claim 25) does not limit the method to an in vitro method because such cell can be part of a multicellular organism, including a human being.  It should also be noted that claim 26 is not limiting the method to one where the contacting occurs in an isolated cell  but it merely limits the types of cells where this contacting can occur if the method occurs in an isolated cell. 
	In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention  involving a chemical genus, like a description of a chemical species,  ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
	The claims as written are not limited to a method to modulate transcription in vitro or in cultured cells.  Instead the claims encompass a method carried out in vivo and in vitro.  While the specification discloses that one could modulate the transcription of a gene in vitro and in isolated cultured cells by using a CRISPR protein that lacks endonuclease activity, there is no disclosure in the specification or the art at the time of the invention regarding a method to modulate transcription of a gene in a multicellular in vivo.  The specification is silent as to how to deliver a vector that encodes an enzymatically inactive Cpf1 protein and successfully express the required Cpf1 protein so that the transcription of the desired target gene is modulated.   The art at the time of the invention indicates that there was high unpredictability with regard to the successful delivery and expression of a particular nucleic acid in humans.   See discussion below.  Therefore, in view of the fact that the specification only discloses a method to modulate the transcription of a target gene in vitro and in a cultured cell with a Cpf1 that lacks nuclease activity, and the lack of description regarding the successful delivery of a vector that encodes a Cpf1 protein, the expression  of said Cpf1 protein, and modulation of the transcription of a gene in a multicellular organism,  one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   

Claims 21-23, 25-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of modulating transcription of a gene within a target deoxyribonucleic acid (DNA) molecule, the method comprising (i) contacting a target DNA molecule comprising a target sequence with a single polynucleotide comprising a targeting region comprising a mixture of DNA and ribonucleic acid (RNA) and an activating region comprising a mixture of DNA and RNA, wherein the activating region is adjacent to the targeting region, wherein  the targeting region is configured to hybridize with the target DNA molecule, and the activating region comprises a stem loop structure; and (ii) a Cpf1 protein, wherein the Cpf1 protein has no nuclease activity, wherein the Cpf1 protein is capable of binding with the activating region of the single polynucleotide, and wherein said contacting occurs in vitro or in an isolated cell, does not reasonably provide enablement for the method described above, wherein said method is practiced in vivo, including human beings.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breadth of the claims.  The factors which have led the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
	The breadth of the claims.  Claims 21-23, 25-32 broadly encompass a method that requires modulation of transcription of any gene in any multicellular organism, including humans, by using a Cpf1 protein that lacks nuclease activity.  As explained above, claims 25-26 also encompass modulation of transcription of a gene in a multicellular organism because  (a) the cell in claim 25 where the required contacting occurs can be part of a multicellular organism, including a human, and (b) claim 26 does not limit the method to one where the contacting must occur in an isolated cell; it merely limits the types of cells where this contacting can occur if the method occurs in an isolated cell.  Therefore, in its broadest reasonable interpretation, the claims encompass methods to generate transgenic multicellular organisms and gene therapy. The enablement provided is not commensurate in scope with the claim due to the extremely large number of transgenic multicellular organisms comprising the cells encompassed by the claims which the specification fails to teach how to generate or how to use, as well as the lack of information as to how to practice the claimed method in humans.  In the instant case, the specification enables a method of modulating transcription of a gene within a target deoxyribonucleic acid (DNA) molecule, the method comprising (i) contacting a target DNA molecule comprising a target sequence with a single polynucleotide comprising a targeting region comprising a mixture of DNA and ribonucleic acid (RNA) and an activating region comprising a mixture of DNA and RNA, wherein the activating region is adjacent to the targeting region, wherein  the targeting region is configured to hybridize with the target DNA molecule, and the activating region comprises a stem loop structure; and (ii) a Cpf1 protein, wherein the Cpf1 protein has no nuclease activity, wherein the Cpf1 protein is capable of binding with the in vitro or in an isolated cell.
	The amount of direction or guidance presented and the existence of working examples.  While the specification discloses how to practice the claimed invention in vitro and in cultured cells, the specification fails to disclose how to deliver a vector that encodes the desired Cpf1 protein to a multicellular organism, such as a human being, so that the desired Cpf1 protein would express and modulate the desired gene in vivo.  There are no working examples or specific methods disclosed showing a transgenic animal capable of expressing a polynucleotide encoding a Cpf1 protein, or the successful modulation of transcription of any gene after delivery of such polynucleotide to a subject.  Also, there are no working examples or specific methods disclosed showing how to deliver a vector encoding a Cpf1 protein to human tissues so that the Cpf11 protein can be used for therapeutic purposes.
	The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   The prior art teaches that making genetically modified animals is still unpredictable. Mullins et al. (Hypertension 22(4):630-633, 1993) teach that integration of a transgene in different species may result in widely different phenotypic responses (page 631, left column, first paragraph, last sentence). Houdebine (Journal of Biotechnology 98:145-160, 2002; cited in the IDS) admits that many transgenes work poorly and that their expression often is very low or not does not correlate to the promoter added in the gene construct (page 150, left column, fourth paragraph).  According to Houdebine, transgenesis is and will always remain limited by theoretical and technical problems and that one limitation comes from the fact that the gene transfer into an animal is the come back of an isolated gene to the complexity of a whole living organism.  Houdebine teaches that genes contain multiple signals in the regulatory regions as well as in the coding regions whose structures and functions are still unknown and that situations such as alternative splicing, mRNA instability, etc. are artifacts that cannot be prevented as long as all the mechanisms of gene expression are not better understood (pages 154-155).  
	In regard to DNA delivery and expression in human tissues, the art teaches the high 
	Wang et al. (ChemBioChem 20:634-643, 2019) teach that while CRISPR-Cas genome editing systems have become a revolutionary toolbox for gene editing across various species, the low transfection efficiency of the CRISPR/Cas9 system to mammalian cells in vitro and in vivo is a big obstacle hindering wide and deep application (Abstract).  Wang et al. teach that although CRISPR/Cas9 systems have great potential in gene editing and regulation, targeted delivery remains a bottleneck for its therapeutic application (page 635, left column, last 5 lines).  Wang et al. teach that there are tough challenges that need to be addressed before CRISPR/Cas9 systems can be used in gene regulation and gene therapy, including encapsulation of all the components, stability under physiological conditions as the plasmids, proteins and RNA are easily degraded by proteases and nucleases in the body, immune responses as the components of the CRISPR/Cas9 system can trigger host immune responses, off-target mutations if the genomes of the host cell contain multiple DNA sequences mimicking the target DNA sequences, and targeted delivery  (page 641, right column, last 4 lines, page 642, right column).  
	The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   Given the teachings of the art regarding the unpredictability  in expression of a transgene in different species, the limitations regarding the integration and expression of a 

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
March 22, 2022